Motion granted and appeal dismissed, without costs. Although the order of the Appellate Division is final insofar as it affirms the dismissal of plaintiffs-appellants ’ causes of action for personal injury and for loss of consortium—since said causes of action are treated as severed (see Sirlin Plumbing Co. v. Maple Hill Homes, 20 N Y 2d 401) —an appeal does not lie as of right. The dissent with respect to that portion of the order which is final is not on a “ question of law ’ ’ in favor of appellants (CPLR 5601, subd. [a], par. [i]), and the modification with respect to the nonfinal portion of said order does not come within CPLR 5601 (subd. [a], par. [iii]), in that it is not substantial, is not within the power of the Court of Appeals to review and does not aggrieve appellants.